 


110 HRES 816 EH: A Resolution congratulating the Colorado Rockies on winning the National League Championship.
U.S. House of Representatives
2007-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 816 
In the House of Representatives, U. S.,

December 17, 2007
 
RESOLUTION 
A Resolution congratulating the Colorado Rockies on winning the National League Championship. 
 
 
Whereas on October 15, 2007, the Colorado Rockies completed a remarkable 21 out of 22 game-winning streak, with a 4-game sweep of the Arizona Diamondbacks, and won the 2007 National League Championship series; 
Whereas the Colorado Rockies then played in the franchise’s first World Series against the Boston Red Sox; 
Whereas the Colorado Rockies demonstrated remarkable team unity, as well as individual initiative and personal determination, and serve as a prime example of good sportsmanship; 
Whereas the Colorado Rockies fans demonstrated their passion for their team, their love of baseball, and their character as some of the world’s greatest baseball enthusiasts; and 
Whereas the city of Denver and the State of Colorado exhibited their ability to host a fantastic Major League Baseball post-season: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates— 
(A)the Colorado Rockies on winning the 2007 National League Championship; 
(B)the players, manager, coaches, support staff, ownership, and executives whose commitment to the game made all this possible; and 
(C)the Boston Red Sox for their extraordinary success in winning the 2007 World Series; and 
(2)directs the Enrolling Clerk of the House of Representatives to transmit an enrolled copy of this resolution to— 
(A)the 2007 Colorado Rockies and Boston Red Sox baseball teams; 
(B)Colorado Rockies manager Clint Hurdle; and 
(C)Colorado Baseball Partnership’s chief executive officer and chairman Charlie Monfort. 
 
Lorraine C. Miller,Clerk.
